722 F.2d 209
William E. RYALS, Sr., et ux., Individually and asAdministrator of the Estate of the Minor, WilliamE. Ryals, Jr., Plaintiffs-Appellants,v.The HOME INDEMNITY COMPANY, et al., Defendants-Appellees.
No. 83-4491Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Jan. 3, 1984.

Kenneth N. Simmons, James L. Davis, Many, La., for plaintiffs-appellants.
Cook, Yancey, King & Galloway, Herschel E. Richard, Jr., Shreveport, La., for defendants-appellees.
Appeal from the United States District Court for the Western District of Louisiana.
Before CLARK, Chief Judge, RUBIN and JOLLY, Circuit Judges.
PER CURIAM:


1
The judgment appealed from is affirmed on the basis of the Memorandum Ruling of the District Court filed July 6, 1983.  576 F.Supp. 780 (W.D.La.1983).


2
AFFIRMED.